Smith,. J.
(dissenting).
Section 3811 of the Code of 1892 provided that after the 15th of January the tax collector should advertise land on which the taxes were unpaid for sale on the first Monday of March following. Section 3813 provided that such sales should begin on the first Monday of March, and continue from day to day until completed. Section 3823 provided that the tax collector should file all conveyances of land sold to individuals in the office of the chancery clerk on or before the first Monday in April, there to remain for two years from the day of sale. When the Code of 1906 was adopted, all of these sections were brought forward without chang’e so far as they relate to the matter here under consideration, except section 3811. See sections 4326, 4328, 4338, Code 1906. Section 3811 of the Code of 1892 was changed so as to provide that the land should be advertised for sale on the first Monday of April. A mistake, of course, was made in the Code of 1906 either in fixing the date of sale in section 4326 or in section 4328, and thus uncertainty and confusion was injected into a theretofore perfect scheme of procedure for the sale of land for taxes. In 1908, in order to remove this uncertainty and probably also because the legislature preferred the first Monday of April as the day for sale, chapter 199', acts 1908, was adopted, by which section 4328 of the Code of 1906 was amended so as to make the day of sale the first Monday of April, instead of the first Monday of March. This *496change in the day of sale was the only change made in the section, the provision requiring the sale to be continued from day to day, if necessary, being retained. This section as amended is the last announcement of the legislative will upon the subject, and must be enforced, and all prior laws in conflict therewith are thereby repealed.
Turning now to section 4338, we find that that provision thereof which fixes the day on or before which the conveyances must be'filed is in direct conflict with chapter 199 of the acts of 1908, for in no event can the conveyance now be filed with the chancery clerk before the first Monday in April, and certainly all of the conveyances cannot be filed on that day should the tax collector continue the sale from day to day, as he is required to do by the act of 1908. Even if the sale should last only one day, if the sales are numerous, it would be hardly possible for the conveyance to be executed and filed on the day of sale.
It therefore follows that the provision of section 4338, fixing the day on which the conveyances must be filed, was repealed by the adoption of chapter 199 of the acts of 1908. The remainder of the section, not being in conflict with the act of 1908, remains in full force (Ex parte Mclnnis, 54 South. 260), and the section must therefore be read as it stands, with the words “on or before the first Monday of April” eliminated. The statute, as thus-necessarily amended by the act of 1908, still requires the filing of the conveyances, but it is silent as to when this must be done. The only real difficulty in the case is to determine within what time the conveyances must now be filed. For obvious reasons, these conveyances should be executed within a short time after the sale, but the main purpose of the statute was to provide a period of time within which the owners of the land sold might redeem it; and, in order that this right might be conveniently exercised, the conveyances were required to he *497filed with the chancery clerk, there to remain until the period of redemption had-expired. Adams v. Mills, 71 Miss. 152, 14 South. 462. In order that this right of redemption might he conveniently exercised, it is necessary that the conveyances should he filed as early as possible, so that they may be in the hands of the chancery clerk whenever an application to redeem is made; and for obvious reasons the tax collector should have a reasonable time in which to execute and file them. Such is clearly the intent of the legislature,, even with the words ‘•'on or before,” etc., eliminated from the statute. ■
What is a reasonable time is usually a mixed question of law and fact, to be determined from all the circumstances of each ease; but in this instance it seems to me that what constitutes a reasonable time has been fixed by the uniform course of our legislation on the subject, since the Code of 1871, to be thirty days; or, to be more accurate, the time intervening between the day of sale and the first Monday of the succeeding month. See sections 1697 and 1701 of the Code of 1871, and sections 521, 531, Code 1880, and the sections of the Code of 1892 and 1906 hereinbefore mentioned.
For these reasons, I am unable to concur in the result reached by my brethren.